Filed Pursuant to Rule424(b)(3) File Number 333-182780 Prospectus Supplement No. 10 To Prospectus dated August 13, 2012 POSITIVEID CORPORATION Shares of Common Stock This Prospectus Supplement No. 10 supplements the Prospectus dated August 13, 2012 relating to the resale by the selling stockholders of up to 34,000,000 shares of our common stock. This Prospectus Supplement No. 10 includes the attached Form 8-K filed by us with the Securities and Exchange Commission on February 21, 2013. This Prospectus Supplement No. 10 should be read in conjunction with, and may not be delivered or utilized without, the Prospectus and all other amendments or supplements to the Prospectus. This Prospectus Supplement No. 10 is qualified by reference to the Prospectus and any other amendments or supplements to the Prospectus, except to the extent that the information in this Prospectus Supplement No. 10 updates and supersedes the information contained in the Prospectus and any other amendments or supplements to the Prospectus. INVESTING IN THESE SECURITIES INVOLVES RISKS. YOU SHOULD CAREFULLY CONSIDER THE RISK FACTORS BEGINNING ON OF THE PROSPECTUS BEFORE PURCHASING THE COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS SUPPLEMENT NO. 10, THE PROSPECTUS OR ANY OTHER AMENDMENTS OR SUPPLEMENTS TO THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement No. 10 is February 21, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2013 POSITIVEID CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 001-33297 06-1637809 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1, SUITE 201
